﻿
Sir, I have the honour of extending to you the congratulations and best wishes of the Government and people of Vanuatu on your assumption of the presidency of the General Assembly at this forty-second session. Your unanimous election is both a personal tribute and a token of esteem for the country you represent. I take pleasure also in thanking your predecessor, Mr. Humayun Rasheed Choudhury, Foreign Minister of Bangladesh, for the manner in which he guided us during the forty-first session of the General Assembly. In addition we join in thanking the Secretary-General for his tireless efforts. His work and that of his staff and the entire Secretariat are sources of pride to us all. In this regard we commend the addition to his team of Ambassador Joseph V. Reed as Under-Secretary-General for General Assembly Affairs. He has a rather large pair of shoes to fill, but all who know him have no doubt that he is equal to the task.
Taking the floor immediately after Dr. Kenneth Kaunda, President of Zambia and current Chairman of the Organization of African Unity, is a great honour and at the same time a great responsibility. It is not easy to follow to the rostrum of this body one so eloquent and so universally admired as is President Kaunda. He looms large in history as a spokesman for those who cherish mankind's highest ideals. Today he has spoken not only for the people of Zambia and the continent of Africa but also for all who believe in the United Nations.	
It is always a great honour and rare privilege to speak before the United Nations General Assembly. Today the honour is greater and the privilege later because of the presence of President Kaunda and his penetrating words. We, like others, applaud his wisdom, his dedication and his sensitivity. We also concur with his vision of a world in which humanity is permitted to blossom to its fullest potential.
The ability to communicate through the medium of the spoken or written word, so movingly demonstrated by President Kaunda today, is one of mankind's greatest achievements. Occasionally that ability is taken for granted and neither appreciated nor properly utilized.
Those few who - because of their economic or military strength - hold in their hands the power of life or death over so many other human beings, often do not feel the need to listen to those of us who do not command vast fortunes powerful armies or large armadas. When they do listen they tend to listen mechanically, with their ears rather than with their hearts. They then frequently fail to heed the poignant messages addressed to them.
Thus, year after year, speaker after speaker walks to this rostrum, stands before the nations of the world and states the case for independence for Namibia, an end to apartheid in South Africa and common decency and justice foe the Palestinians. Speaker after speaker pleads for justice and peace for the people of Central America and South-East Asia. Speaker after speaker calls for an end to the arms race and the recurring nuclear nightmares of small children everywhere. Were these words to be listened to, and heeded, they would be almost magical in what they could achieve.
Words are like magic. They can transport one to another time, another place, or another dimension. They can express the full range of human experiences and emotions, from charity to greed, from forgiveness to indignation, from humility to arrogance, from hope to despair, from love to hatred. Words can be instruments of enlightenment or revelations of ignorance. Words can stir, inspire and move listeners to action or lull them into indifference, boredom and inactivity.
Words are capable of opening minas or closing them. They are capable of expanding horizons or restricting them. They can bring us together or drive us further apart. Words are potentially more powerful than any military weapon known to mankind. They have been known to make tyrants tremble and dictatorships decay.
That is why some fear the written or spoken word as much as they fear anything. That is why eighteenth and nineteenth century slave holders in the western hemisphere made it "illegal" for the human beings they held in bondage to learn to read and write and forbade them to communicate in their own languages. That is why well past the mid-point of the twentieth century, in even the most developed of countries, some parents have had to struggle to see their children get any semblance of a decent education. That is why the apartheid regime of South Africa has spared no effort to stifle the voices or that country's bravest sons and daughters.
That is why in so many lands, large and small, developed and Developing, north and south, east and west, so many generations of courageous human beings have pleaded, petitioned, marched and agitated for the right to be educated and the right to be heard. That is why today we search for words which will, as a renowned Mozambican poet wrote, “'... enter every house like the wind and fail like red hot embers on our people's souls
With all that words can do, none can do more than words of candour and sincerity. The late Amilcar Cabrai once encouraged his colleagues, in the African Party for the Independence of Guinea (Bissau) and Cape Verde, to hide nothing from the masses of the people and to tell no lies, claim no easy victories. That admonition is as appropriate to us here, at the United Nations today, as it was 22 years ago to those struggling to bring freedom to two small West African countries.
Truth is a mighty weapon. It is in fact the greatest weapon possessed by those who would feed the hungry, house the homeless, heal the sick, educate the illiterate, end senseless violence and generally help create a more equitable world.
In none of those areas will the international community be able to claim an easy victory; not one of these things will be easy to achieve. Then, again, that which is worth working for, that which is worth struggling for, seldom is easy. We would be guilty of the worst form of naivety were we to suggest otherwise. ,  
Words alone, no matter how beautiful, are not sufficient to resolve the hard issues on the agenda of the United Nations. If they were, Namibia would be a mil Member of the United Nations, Palestine would be a Member of the United Nations and South Africa would be represented by a legitimate Government and would be seated in this Hall today.
If words alone were sufficient/ the questions of Cyprus, Kampuchea and Afghanistan would no longer appear on our agenda. If words alone were sufficient, the peoples of Western Sahara, East Timor and New Caledonia would already have been permitted to assume their rightful places within the community of nations.
Words, however, no matter how articulate, how truthful, how forceful, now insightful or how well-intended, are never enough. They probably will never be enough. Frederick Douglas, a leader of the anti-slavery movement during the nineteenth century and a great orator, expressed that best when he said:
"Power concedes nothing without а demand. It never did and it never will.
Find out just what any people will quietly submit to and you have found out the exact measure of injustice and wrong which will be imposed upon them, and these will continue till they are resisted with either words or blows, or with both."
Every year the General Assembly passes a stream of resolutions. The words of those resolutions, taken together, comprise some of the most noble thoughts and theories known to mankind. What is far less noble is the lack of resolve by some Members of the United Nations when we leave this hall and it is time to implement our collective decisions.
It is not enough merely to denounce apartheid. It will not disappear without a struggle. How long and how violent a struggle is up to those who imposed apartheid on South Africa's people and then on Namibia. We, the rest of the world, must in a real sense support those who struggle against apartheid and adopt for ourselves values which differ from the values of those who practise this onerous creed, as well as the values of those who profit from it. The values we embrace should be the values of those who respect the genuine universality of every human being. Those values must be embraced at all times, in all places, and not merely when and where the world happens to be looking or listening.
Silence, or inaction, in the face of a known evil in one corner of the globe can be taken as acceptance of other evils in other corners of the globe. We, the international community, must be consistent and unremitting foes - no matter the price - of anyone who would assign a second- or third-class status to any person because of his or her race, religion, sex, language or economic status. 
The essential need to secure and hold the higher ground during any engagement of hostile forces is a well-known axiom of military science. In mankind's moral engagement to determine the future destiny of our planet, we should apply the same axiom and secure and maintain the higher ground.
No person held in slavery should aspire to be a slave-holder. No person who has known the bitter taste of discrimination should himself, or herself, discriminate against another. No person who has been victimized should look for others to become his, or her, victim.
It pains us deeply to see some former colonies fail to understand the legitimate strivings of others for their own independence. Interruptions in the process of decolonization are even more tragic when the intruding State is itself a former colony which might have helped a neighbour's first tentative steps on the path to reclaiming its own identity. Vanuatu's position on this question is based on what it perceives as what is right and what is wrong, rather than on what others might perceive as either convenient, expedient, safe or a fait accompli.
Thus, it is Vanuatu's hope that the people of Western Sahara, the people of East Timor and others similarly situated will be allowed to realize their dreams also. Their rights are as sacred as those of anyone else represented here today. If there is no room at the inn for them, then very few of us should feel secure about our own places.
We are similarly saddened by the tragic spectacle of intercommunal strife which plagues every corner of the earth. There is no need to recite the names, the dates or the places. Everyone is already painfully familiar with them. Much of this intercommunal strife has its roots in a shared colonial history. Some pre-dates colonialism and is the result of antagonisms that go back many centuries. Understanding the roots of a problem should help us to combat it. Unfortunately, demagogues are always willing to exploit and manipulate existing social contradictions for their own selfish ends and carry others down a destructive path. We, the international community, must maintain the higher moral ground. We should address these social contradictions and try to resolve them. How we go about it is the important question. We should let our actions signal to others the type of world we would like to see.
The dignity and majesty of the victims of the apartheid regime of South Africa are, we believe, an example for the rest of the world. The African National Council (ANC) and the South West Africa People's Organization (SWAPO) have consistently maintained the higher ground by steadfastly refusing to adopt the values of the Pretoria regime. We have great faith in their vision of the future. They struggle for their people and against a system, rather than against fellow human beings. To secure the future of this planet, it rests with all of us to learn from them and stop waging war against each other and against each other's children. It rests with us not to adopt the discredited values of immoral regimes. It rests with us not to act as proxies for others who are only too willing to divide us by seductively whispering in an ear how bad one ethnic group or another is.
The tragic war between Iran and Iraq is an example of a conflict which involves a complex web of historical contradictions. Like most other countries, Vanuatu was appalled by the outbreak of this war and is appalled by its continuation, Vanuatu has never taken sides on the antagonisms that exist between these two States and will not do so now} we consider both friends. However, one must ask this; does there come a point beyond which one wages war against a neighbour and begins to wage war against one's own professed values, and one's own people, and the rest of civilization? 
We do not have-answers to the questions passed by this tragedy. Like so many others, we merely address an appeal to the decency and common sense of both parties to the conflict. We ask them please to try to reason together and arrive at some mutually agreeable formula. Let there be neither victors nor vanquished; let there simply be peace.
The war between Iran and Iraq, the loss of life it entails and its economic consequences bring to mind the relevancy of the recently concluded International Conference on the Relationship between Disarmament and Development. Although the result of the Conference was not completely satisfactory, the consensus that was arrived at was an important step on the path we must all walk together. None of us can walk that or any other road alone. The economic situation faced by developing countries has been discussed at length, we will not at this time expand further on what has already been so adequately said by others similarly situated. However , we cannot help but observe that when developing countries wish to build a railroad, a port facility, an airport, a communications network, schools, health clinics or other parts of a national infrastructure all sorts of financial obstacles are encountered. But, when a developing country wishes to buy weapons, credit can always be arranged. This is true no matter how poor or how small the country, regardless of its other needs, and no matter how ill prepared its military might be to absorb certain equipment. Some seem to confuse the business of selling weapons with the art of diplomacy. For them, the way to win friends and influence people is to market the means of mass destruction. In most instances, the friends that are gained are many times fewer than those that are lost. 
The recent agreement in principle between the United States and the Soviet Union to dismantle intermediate-range nuclear forces is a positive, although tentative, step. There are, of course, a great many more complex issues to be addressed. Therefore, the proposed upcoming meeting between the leaders of those two countries is another welcome sign. President Reagan and General Secretary Gorbachev will carry with them the prayers and hopes of the entire world when they meet. The prospect of a productive dialogue between them is a harbinger of a better international climate.
The world cannot help but be encouraged by the example of these two great nations learning to live with each other. Certainly Iran and Iraq should be able to find as much common ground as have the United States and the Soviet Union. After years of harsh and bitter fighting, it appears that common ground may now exist in another part of the world. The recently concluded agreement between five Central American Presidents is a positive step worthy of international support. Peace, and the opportunity to pursue justice without fear, may finally be at hand for the people of that troubled region.
In this connection, Vanuatu also joins in supporting appeals for the normalization of relations between Belize and Guatemala. Recognition of the national identity, dignity and territorial integrity of all six nations of Central America is an essential element in the promotion of peaceful coexistence and economic development for the people of that region.
Few areas of the world cry out as much for adherence to the basic values of human decency as does the Middle East, When all is said and done, the fact remains that in that part of the world the fundamental contradiction, the fundamental problem, the fundamental wrong, is the systematic effort to deny the humanity of the Palestinian people. Their homes, their hopes and their futures were sacrificed to establish the State of Israel. 
Now, neighbouring Lebanon faces a doubtful future. Its children's dreams have also been sacrificed. Is there no limit to what the world expects the people of that region to endure? This is a matter that has vexed and plagued the international community for longer than anyone cares to remember. Over the years, there have been a great many heroes and civilians on both sides. Certainly, neither side is pure but, here again, each must reach out to the other. It makes as much sense today to ignore the Palestine Liberation Organization as it did earlier to attempt to deny the existence of the people it represents. This is a problem that the international community helped to create. Thus, it is a matter that we must help to resolve. We can begin by convening the much discussed international conference on the Middle East.
William Shakespeare once aptly stated that the past is the prologue. We believe that solutions to many of the items on the agenda of the United Nations require that we look to the future rather than be prisoners of the past. Today the United Nations affords mankind an opportunity to avoid many of yesterday's mistakes.
However, like Shakespeare, we believe that truly to comprehend the nature of some of the current problems and the motivation of some of the principal actors on the world stage, we must also have knowledge of the past. In this regard we note regrettably that some, notably the apartheid regime of South Africa, live so far in the past that they are incapable of comprehending the lessons of history.
South Africa's slave-State conditions are not historically unique. In recent years those conditions have been modified in form but not in substance. Thus, South Africa remains fundamentally as uncompromisingly racist as other parts of the world were in the nineteenth century.
The changes that have occurred resulted in part from the impact of the rapidly changing world of the twentieth century. However, the most important catalyst has been, and continues to be, the efforts of the people of South Africa who have simply refused to be docile.
Apartheid ranks with slavery, the inhuman excesses of the colonial era, the holocaust of the Second World War era and other acts of genocide, among the most significant crimes ever committed against humanity. Apartheid is not always discussed in the same context as slavery. However, for many reasons we believe it should be. The commercial traffic in human beings known as the trans-Atlantic slave trade, like its lesser known counterpart in the South Pacific, earned universal condemnation for its evil nature and the horror it created. That sinful behaviour cost millions of lives and destroyed entire societies. It wrenched families apart and eventually became the genesis of colonialism. The depth and magnitude of the human suffering caused by the slave trade is incalculable. Similarly, the financial wealth accumulated by an assortment of kidnappers, hijackers, thugs and terrorists - yes, terrorists - as a result of the traffic in human beings can never be calculated. Some may have forgotten. Others, no doubt, would prefer to forget this important page of history.
We make this reference today not out of bitterness. There is no rancour in our hearts and no recrimination is intended. We merely wish every nation represented here today to remember and comprehend the past so that we will understand the true context of South Africa, the nature of Humanity's foe in Pretoria and what the international community must do to overcome that for. South Africa has not yet learned the lessons of history. Therefore the rest of the world must strive harder to bring the message of those lessons home to South Africa. We must become better interpreters and instructors of history than we have been to date.
Despite circumstances and conditions which would test the patience of a saint. Nelson Mandela has maintained the moral higher ground we spoke of earlier. He and his colleagues have taught their gaolers a most important lesson. Indeed, in a sense, he and many of his people are freer than those who placed him in prison and who fearfully stand guard over an entire aroused nation. It is our hope that by the end of this session of the general Assembly all of us will be standing with Mr. Mandela and no one will either apologize for, or protect, his gaolers. Those who traffic in narcotic drugs have much in common with those who now govern South Africa. Both value material wealth over human life and moral decency. Both sell the false dream of a mindless form of existence. Both offer nothing more than modern-day slavery in different forms. Both deserve nothing but the sternest concerted international action to eradicate them from the human experience.
The International Conference on Drug Abuse and Illicit Trafficking held in Vienna this past June under the able presidency of the Prime Minister of Malaysia, Mr. Mahathir bin Mohamad, was an important milestone. Vanuatu is pleased to note the Increasing International realization that not a single region, not a single nation, not a single community, not a single individual is untouched, or immune, from the scourge of drug abuse or the curse of drug traffickers and what they bring with them. However, no nation, not even the richest and most powerful among us, can feel that it is doing enough to address this major challenge to civilization. The evidence of this fact surrounds us, unfortunately, and threatens to drown us all.
Terrorism also threatens to drown civilization. This is as true of the type of terrorism practised by those who appear at a door in the middle of the night wearing official uniforms, armed with the blessings of a State apparatus and who have perfected techniques of torture, as it is of those individuals who take it upon themselves to kidnap and cruelly traffic in human beings much as slave traders and pirates did in an earlier era. It is also as true of the type of terrorism that holds all of humanity captive to the very real danger posed by nuclear arsenals, as it is of those who commit random acts of violence using more conventional Instruments of death. Terrorism is wrong. It is wrong morally. It is wrong tactically. It is wrong politically. There are not exceptions and no qualifying conditions. One cannot use criminal tactics without becoming a criminal. 
The values of an organization or a movement are, like the values of an individual, determined by how that organization or movement lives and how it values life - all life. That is true whether the life being valued is that of one who is black, white, brown or yellow; whether it is the life of one who is Muslim, Christian, Jewish, Buddhist, atheist or agnostic; whether it is the life of one who is gifted or disabled; or whether it is the life of one who is wealthy or one who lives in poverty.
We now turn to a subject we wish we did not have to turn to. In the forty-second year of the existence of the United Nations, 27 years after the adoption of the Declaration on the Granting of Independence to Colonial Countries and Peoples, this body should not still have before it the question of Namibia or the question of New Caledonia.
Despite the obvious obstacles to its independence, there is no longer any question as to whether Namibia's people have the right to their own identity and their own country. Even if South Africa were tomorrow somehow to transfer large numbers of whites into Namibia - many of them military personnel and civil servants - and enough people from neighbouring countries to make the Namibians a minority in their own country, no one would be deceived and question Namibia's right to become an independent nation. South Africa, by its intransigence, has managed to delay the inevitable, but it cannot at this stage rewrite history.
In New Caledonia, the administering Power is attempting to defraud the colonized people and deceive the international community through a policy of demographic engineering. Through its deliberate actions in encouraging migration to New Caledonia, it has now succeeded in turning that Territory's people into a minority - although still the largest community numerically - in their own land. The question before us now is, should such actions by a colonial Power be allowed to frustrate the legitimate aspirations of a colonized people and a decision of the United Nations? Common sense and morality, as well as the Charter and many pronouncements of the United Nations, clearly indicate that the answer is
The Government of Vanuatu wishes to make it clear once again that it has no quarrel with the Government or people of Prance. It wishes Prance, and the people of that great nation, nothing but continued prosperity and success. These wishes are sincere and earnest. They are not, however, given at the expense of the people of New Caledonia or those of any other territory whose lands and resources may be coveted by a segment of the French population.
Vanuatu is New Caledonia's closest neighbour. It is also a country that has a shared colonial history with that of New Caledonia and an affinity for its people that can perhaps only be understood by other peoples who also have so much in common, Last year we, and other countries of the South Pacific were gratified by the support we received on the question of New Caledonia at the Eighth Conference of Heads of State or Government of Non-Aligned Countries held at Harare, Zimbabwe. We are further pleased that today, New Caledonia's colonized people continue to enjoy the support of the Movement of Non-Aligned Countries in their campaign to regain that which they never surrendered.
We were also gratified by the decision taken by the General Assembly last December to place New Caledonia on the United Nations list of Non-Self-Governing Territories. Delegations may recall the atmosphere in the General Assembly in the days leading up to that decision and on the particular day the vote was taken. Delegations may also recall the things that were said and the way in which they were said.
Some were told that New Caledonia was a part of Prance and that this matter had no business being discussed at the United Nations. Some were told that what became resolution 41/41 A was unnecessary because the Committee of 24 was going to consider the question anyway. Some were told that the countries of the South Pacific harboured irrational ill feelings towards France and did not know what they were doing. That last statement was the most incredulous of the many incredulous things that were said.
Looking back one must wonder, if Prance was so convinced that New Caledonia was a part of France, why it conducted what it termed a referendum on the Territory's future only a few weeks ago. We will not even pose the question how and when New Caledonia became a "part" of France. We will save that question for another day.
One must also wonder why if resolution 41/41 A was so unnecessary, France still has not transmitted the information required of it under Article 73e of the Charter. On the basis of the arguments it put forward last year# one might have surmised that France intended to co-operate with the Committee of 24. Instead, the only information that has been forthcoming is the rather inaccurate statement made by the Foreign Minister of France in his address to the Assembly on 23 September 1987. With all due respect to the Foreign Minister, we do not consider a plebiscite organized without due regard for the accepted principles and practices of the United Nations to be a valid act of self-determination. This is particularly true when the colonized people boycott the entire process.
The result was predictable, and was predicted. Those who are French chose to remain French. We would have expected nothing else. For the most part, those who are not French did not vote.
Is France now proposing that similar votes be organized in other areas under occupation? Could such a plebiscite turn the Golan Heights, for example, into part of Israel? By extension of this logic, might we permit South Africa to further its claim to an important part of Namibia through a little demographic engineering? In a somewhat similar vein, are we now prepared to accept France's claim to Mayotte? In the future, will we accept any large country's claim to a smaller, less populous land, simply because its people are overwhelmed numerically and, most important, militarily?	.
This is the way the world operated in the eighteenth and nineteenth centuries, and in the early part of this century before there was a United Nations Is this what we wish to return to? What France is now telling the world flies in the face of logic and United Nations precedent. It is also a radical departure from the currently accepted norm of international behaviour, and a very dangerous departure from the accepted practice of decolonization. Furthermore, we do not agree with the Foreign Minister's statement that conditions in New Caledonia during the plebiscite, "... were calm and beyond dispute" (A/42/PV.8, ρ 36). Through the eyes of television cameras, the world saw how "calm" things were in New Caledonia in the weeks leading up to the vote. We are as pleased as anyone that there was not more violence. However, we attribute this to the patience of the Kanak people and the intimidating presence of French military forces, which controlled the colonized population very effectively. The French military did its job very well.
Now we, the international community, have our own mission to perform. We must continue to follow the principles and practices we established. We must continue to be faithful to our Charter and to our own histories.
The Committee of 24 has recommended a draft resolution which does exactly that. It is balanced and moderate in tone. We hope members will lend their support to this draft and thereby remain faithful to the United Nations' own stated values. We merely ask that the United Nations be allowed to play its customary role. What could be more reasonable?
Prance is an important member of this body. It occupies a permanent seat on the Security Council and in other ways exercises considerable influence within and without the Organization, It should, therefore, be among the first to respect the letter and the spirit of the decisions of the world body. Being fair to those who have been colonized in New Caledonia can only enhance, rather than diminish, the prestige and glory of France.
We will continue to make this appeal until it is heard by France with its heart, as well as with its ears. If it is ignored, we will continue until it is heeded. Nothing will dissuade Vanuatu from this cause, other than the Kanak people themselves saying that this is no longer their cause. Vanuatu has no ulterior motive in pressing this case. We have nothing to hide, and nothing to gain, save security in the knowledge that the United Nations is still the Organization that the words of its Charter recite.
